Mr. John Rutledge Solicitor for the Complainant having opened the Scope Nature and Tenor of the Bill; moved that the Court would grant an Injunction to stop the Sale of the Lands in Bill mentioned.
*600Mr. Parsons Solicitor for the Defendant objected that the Defendant had not as yet been served with Process to answer. That no Injunction ought to be granted until Subpena had issued for that Purpose. That the Court of Common Pleas had been applied to to set aside the Judgement and  had refused it and that no Injunction ought to be granted till the money is deposited in Court.
The Court on hearing Counsel on both Sides did order that the Injunction prayed for do issue and without depositing the money in Court.